                            Case 3:20-cv-01925-W-KSC Document 36 Filed 03/25/21 PageID.5926 Page 1 of 11




                                      1   RICHARD P. SYBERT (SBN: 80731)
                                          rsybert@grsm.com
                                      2
                                          GORDON REES SCULLY MANSUKHANI
                                      3   5901 Priestly Drive, Suite 308
                                          Carlsbad, CA 92008
                                      4
                                          Telephone: (619) 230-7768
                                      5
                                          HOLLY L.K. HEFFNER (SBN: 245384)
                                      6
                                          hheffner@grsm.com
                                      7   YAN REN (SBN: 323200)
                                          yren@grsm.com
                                      8
                                          GORDON REES SCULLY MANSUKHANI
                                      9   101 W. Broadway Suite 2000
                                          San Diego, CA 92101
                                     10
                                          Telephone: (619) 230-7474; Facsimile: (619) 696-7124
                                     11
                                          Attorneys for Defendants DAVID MIKKELSON and BRAD WESTBROOK
Gordon Rees Scully Mansukhani, LLP




                                     12
    101 W. Broadway, Suite 2000




                                     13                        UNITED STATES DISTRICT COURT
       San Diego, CA 92101




                                     14                    SOUTHERN DISTRICT OF CALIFORNIA
                                     15
                                          CHRISTOPHER RICHMOND, an              CASE NO. 3:20-cv-01925-W-KSC
                                     16   individual,
                                     17                                         DEFENDANTS MIKKELSON’S
                                                                 Plaintiff,     AND WESTBROOK’S REPLY IN
                                     18        vs.                              SUPPORT OF MOTION FOR
                                     19                                         SANCTIONS
                                          DAVID MIKKELSON, an individual;
                                     20   BRAD WESTBROOK, an individual;        Hearing Date: April 1, 2021
                                     21   and DOE DEFENDANTS 1-10,              [NO ORAL ARGUMENT per
                                          inclusive,                            Civil Local Rule 7.1(d)(1)]
                                     22                     Defendants,         District Judge: Thomas J. Whelan
                                     23   and                                   Magistrate Judge: Karen S. Crawford

                                     24   SNOPES MEDIA GROUP, INC.,             Complaint filed: September 25, 2020
                                     25                                         FAC filed: December 2, 2020
                                          Nominal Defendant.
                                     26
                                     27
                                     28
                                                                              -1-
                                          DEFENDANTS’ REPLY
                                          IN SUPPORT OF SANCTIONS MOTION                           Case No.3:20-cv-01925
                            Case 3:20-cv-01925-W-KSC Document 36 Filed 03/25/21 PageID.5927 Page 2 of 11




                                      1   I.    INTRODUCTION
                                      2         Plaintiff’s opposition simply “doubles down” on his frivolous lawsuit and
                                      3   the frivolous arguments made in opposition to Defendants’ Motion to Dismiss.
                                      4   This action is unwarranted under existing law, and due to the clear procedural bar,
                                      5   among other issues, was filed without an objectively reasonable inquiry into the
                                      6   facts and law. Sanctions are warranted and necessary to deter future misconduct.1
                                      7   II.   PLAINTIFF’S SUIT IS BASELESS AND WARRANTS SANCTIONS
                                      8         Plaintiff’s derivative claims are barred by res judicata and the direct claim
                                      9   clearly fails as a matter of law. In his Opposition, Plaintiff takes issue with
                                     10   Defendants’ incorporation by reference of arguments from their and Snopes’s
                                     11   pending Motions to Dismiss; contending – without authority or explanation – that
Gordon Rees Scully Mansukhani, LLP




                                     12   such renders Defendants’ arguments “conclusory”, unsupported, and somehow
    101 W. Broadway, Suite 2000




                                     13   shows “ignorance” of Plaintiff’s “valid arguments” such that it is Defendants’
       San Diego, CA 92101




                                     14   motion that violates Rule 11. (ECF 31 [Opposition or “Opp.”, 12:5-13:5].)
                                     15   Plaintiff’s argument is unsupported, and does not defeat Defendants’ Motion.
                                     16         Defendants discuss in detail their burden under Rule 11 (ECF 26-1, 4:4-
                                     17   5:17), and “describe the specific conduct that allegedly violates Rule 11(b)”, as
                                     18   required under Rule 11(c)(2) (id., at 5:25-8:14, citing ECF 11-1, 11:10-14:2),
                                     19   which such reasons are also set forth in codefendant Snopes’s sanctions motion.
                                     20   (ECF 12-1, 13:9-20:22.) Defendants also fully briefed their res judicata and other
                                     21   arguments in a 21-page memorandum (ECF 11-1) and a 10-page reply (ECF 23),
                                     22   the latter of which properly addresses the res judicata arguments Plaintiff raised in
                                     23   Opposition to Defendants’ Motion to Dismiss and shows Plaintiff’s arguments are
                                     24   not “valid”, Defendants are well aware of and not “ignorant” of Plaintiff’s
                                     25
                                     26
                                          1
                                           Plaintiff’s own defensive request for sanctions for Defendants’ filing of their Rule
                                     27   11 motion is procedurally improper and frankly absurd because Defendants’
                                     28   motion is properly granted.
                                                                                   -2-
                                          DEFENDANTS’ REPLY
                                          IN SUPPORT OF SANCTIONS MOTION                                   Case No.3:20-cv-01925
                            Case 3:20-cv-01925-W-KSC Document 36 Filed 03/25/21 PageID.5928 Page 3 of 11




                                      1   arguments, and that the instant motion remains properly granted. (Contra Opp.
                                      2   12:1-4.) Plaintiff does not claim lack of notice for this Motion2; nor did he request
                                      3   clarification or additional information from Defendants, or make any attempt to
                                      4   discuss the issues, during the 21-day safe harbor period or during the 51 days he
                                      5   had to oppose the Motion after it was filed, for a total of 72 days that he had to
                                      6   withdraw his complaint.
                                      7         Unbelievably, after basing his opposition in large part on the non-issue of
                                      8   Defendants’ judicious incorporation by reference, Plaintiff does the same thing,
                                      9   arguing that his suit is not barred by res judicata “as Plaintiff identified in his
                                     10   opposition to the Motions to Dismiss.” (Opp., 12:16; see also 11:28-12:1; 23:18-
                                     11   24:1.) Plaintiff also fails to substantively rebut Defendants’ Sanctions Motion.
Gordon Rees Scully Mansukhani, LLP




                                     12         Plaintiff’s derivative claims are barred by res judicata, and Plaintiff’s
    101 W. Broadway, Suite 2000




                                     13   arguments to the contrary are frivolous and unwarranted under existing law. See
       San Diego, CA 92101




                                     14   Fed. R. Civ. Proc. 11(b)(2). Both this case and the State Action involve the same
                                     15   injury (advancements allegedly used to defend and prosecute Mikkelson, Green,
                                     16   and Miller’s personal claims) and the same wrong (directing SMG to advance the
                                     17   fees).” (See ECF 23 [Motion to Dismiss Reply, 12:14-13:19].) In Opposition,
                                     18   Plaintiff argues that the State Court claims “were not predicated on any fraudulent
                                     19   statement in the undertakings, as are the present claims[; i]nstead, they were
                                     20   premised on Snopes’ right to be free from self-interested decisions by the board of
                                     21   directors.” (Opp. 5:14-17.) But this is just another way of describing the State
                                     22
                                     23
                                          2
                                     24     Defendants’ Notice of Motion, initially served on Plaintiff on January 4, 2021,
                                          filed and again served on January 25, 2021, specifically states that it is based on
                                     25   inter alia Defendants’ motions to dismiss (ECF 11 and 12)” (see ECF 26, 2:16-20);
                                     26   and Plaintiff admits that “the Individual Defendants” Motion for Sanctions is based
                                          on grounds “identical” to Snopes’s Sanctions Motion and notes that Defendants’
                                     27   frivolity arguments are reiterated from their Motion to Dismiss. (Opp. 8:24-26;
                                     28   12:10.)
                                                                                    -3-
                                          DEFENDANTS’ REPLY
                                          IN SUPPORT OF SANCTIONS MOTION                                     Case No.3:20-cv-01925
                            Case 3:20-cv-01925-W-KSC Document 36 Filed 03/25/21 PageID.5929 Page 4 of 11




                                      1   Court claims and constitutes an admission that res judicata does apply. (Compare
                                      2   FAC ¶¶ 59, 60, 65, 66, 76, 77 with e.g., TAC ¶¶ 14, 119-134, 340-348.)
                                      3         The fact that Plaintiff repackaged his claim as one sounding in fraud and
                                      4   selected a different remedy does not avoid res judicata, because Richmond could
                                      5   have asserted the same fraud cause of action and sought the same remedy in the
                                      6   State Action. Allen v. McCurry, 449 U.S. 90, 94 (1980) (“Under res judicata, a
                                      7   final judgment on the merits of an action precludes the parties or their privies from
                                      8   relitigating issues that were or could have been raised in that action.” (emphasis
                                      9   added)); see also Shack v. NBC Universal Media, LLC, 467 F. Supp. 3d 885, citing
                                     10   Boeken v. Philip Morris USA, Inc., 48 Cal. 4th 788, 798 (2010) (“The cause of
                                     11   action is the right to obtain redress for a harm suffered, regardless of the specific
Gordon Rees Scully Mansukhani, LLP




                                     12   remedy sought or the legal theory (common law or statutory) advanced.”
    101 W. Broadway, Suite 2000




                                     13   [parenthesis in original]).
       San Diego, CA 92101




                                     14         Because res judicata bars Plaintiff’s derivative causes of action, these claims
                                     15   are frivolous.3 Buster v. Greisen, 104 F.3d 1186, 1190 (9th Cir. 1997); see also
                                     16   Leev. POW! Entm’t, Inc., 468 F. Supp. 3d 1220, 1232 (C.D. Cal. 2020). And, for
                                     17   the same reasons discussed in Defendants’ Motion to Dismiss, Plaintiff cannot
                                     18   establish standing for his derivative claims (ECF 11-1, 15:3-18:9 and ECF 23,
                                     19   13:21-14:6) or satisfy Rule12(b)(6) (ECF 11-1, 18:10-24:10 and ECF 23, 5:2-),
                                     20   thus further establishing the frivolity of these claims.
                                     21          Plaintiff’s one direct claim is also frivolous because, in short, “it cannot be
                                     22   amended to allege a proper injury nor can it be asserted derivatively.” (ECF 26-1,
                                     23   6:16-7:1, citing ECF 11-1, 24:11-25:18, 15:3-18:9, and ECF 12-1, 5:16-13:8.) In
                                     24   his Opposition, Plaintiff does not dispute the latter point but contends that this is a
                                     25
                                     26
                                          3
                                           Defendants do not address Plaintiff’s attacks on Snopes’ Motion in this brief (see
                                     27   Opp., 13:6-15); but do dispute Plaintiff’s unsupported contention that Defendants
                                     28   are using Snopes to “fight personal battles” (id.).
                                                                                   -4-
                                          DEFENDANTS’ REPLY
                                          IN SUPPORT OF SANCTIONS MOTION                                    Case No.3:20-cv-01925
                            Case 3:20-cv-01925-W-KSC Document 36 Filed 03/25/21 PageID.5930 Page 5 of 11




                                      1   proper direct claim because inaccurate tax returns “caused in [sic] improper
                                      2   calculation of the taxes to be paid by each individual shareholder…” But that
                                      3   alleged “injury is [merely] incidental to or an indirect result of a direct injury to the
                                      4   corporation or to the whole body of its stock or property”. (See ECF 24:24-25:9,
                                      5   citing Mieuli v. Debartolo, 2001 U.D. Dist. Lexis 22519 (N.D. Cal. 2001).) As
                                      6   alleged and in fact, Defendants did nothing to Plaintiff; rather, they allegedly
                                      7   caused the corporation to file incorrect tax return that may potentially – if the
                                      8   allegations are correct (which has not been shown or even factually alleged) –
                                      9   cause Plaintiff’s returns to need revision. However, such revision would not be the
                                     10   same as the alleged injury of “criminal, regulatory, and/or civil liability, among
                                     11   other individual damages.” (FAC ¶¶ 89, 90.)
Gordon Rees Scully Mansukhani, LLP




                                     12         Plaintiff does not dispute that, as set forth in Defendants’ Motion to Dismiss
    101 W. Broadway, Suite 2000




                                     13   Reply, such alleged potential “harm” has not yet happened; or that, in fact, all of
       San Diego, CA 92101




                                     14   his causes of action (direct and derivative) fail as a matter of law for lack of
                                     15   damages. (ECF 23, 11:18-12:12.)
                                     16         Plaintiff’s allegations are expressly and impermissibly based on imagined
                                     17   scenarios that have not yet come to pass, and may never come to pass. Plaintiff’s
                                     18   FAC is devoid of factual allegations, and he makes no showing in opposition to
                                     19   Defendants’ Sanctions Motion, that:
                                     20         (i) Mikkelson, Green, and Miller are not entitled to corporate
                                     21   indemnification or, alternatively, if they are not so entitled, that they are unable to
                                     22   repay the legal fee advancements – to the contrary, Plaintiff admits that defendants
                                     23   Mikkelson, Green, and Miller’s repayment “remains a real possibility” (see ECF
                                     24   23, 11:19-12:5); or that,
                                     25         (ii) Snopes’s tax returns were in fact inaccurate and, as a result, Richmond is
                                     26   actually – rather than “potentially”, as alleged – subject to “criminal, regulatory,
                                     27   and/or civil liability, among other individual damages.” (FAC ¶¶ 89, 90.)
                                     28
                                                                                     -5-
                                          DEFENDANTS’ REPLY
                                          IN SUPPORT OF SANCTIONS MOTION                                    Case No.3:20-cv-01925
                            Case 3:20-cv-01925-W-KSC Document 36 Filed 03/25/21 PageID.5931 Page 6 of 11




                                      1   III.   COUNSELS’ DECLARATIONS DO NOT SHOW AN OBJECTIVELY
                                      2          COMPETENT INQUIRY
                                      3          In response to Defendants’ argument that Plaintiff’s lawsuit was filed
                                      4   without reasonable, competent inquiry, Plaintiff’s counsel submit two nearly
                                      5   verbatim declarations stating that they assessed and analyzed the bases of the
                                      6   claims and concluded that the claims are not barred by res judicata. (Compare
                                      7   ECF 31-3, ¶ 10 with 31-2, ¶ 2.) The point of these self-serving declarations is
                                      8   unclear because the court makes this determination, not counsel. “The subjective
                                      9   intent of the filing attorney is irrelevant; the standard is objective ‘reasonableness,’
                                     10   viewed from the perspective of a competent attorney admitted to practice before
                                     11   the district court.” ENTTech Media Grp. LLC v. Okularity, Inc., No. 2:20-CV-
Gordon Rees Scully Mansukhani, LLP




                                     12   06298-JWH-EX, 2021 WL 916307, at *7 (C.D. Cal. Mar. 10, 2021) (citing G.C. &
    101 W. Broadway, Suite 2000




                                     13   K.B. Investments, 326 F.3d 1096, 1109 (9th Cir. 2003) (emphasis added)).
       San Diego, CA 92101




                                     14          Contrary to these declarations, with respect to the derivative claims, no “new
                                     15   facts… have developed since dismissal of the claims in the State Action” that were
                                     16   “unavailable to the State Action Plaintiffs when filing the TAC.” (See ECF 31-3, ¶
                                     17   10; and 31-2, ¶ 2.) The advancements, and the Undertakings upon which the
                                     18   advancements were based, are the same as those complained of in the State Action.
                                     19   Plaintiff’s alleged receipt of financial documents showing that “Snopes paid out
                                     20   millions in legal fee advances pursuant to the [allegedly] materially false and
                                     21   misleading Undertakings” (Opp. 6:19-21), is immaterial because, at most, such
                                     22   constitutes evidence supporting claims previously adjudicated in the State
                                     23   Action—not grounds for a new lawsuit. For instance, in his declaration in
                                     24   opposition to Mikkelson’s anti-SLAPP Motion, Plaintiff states:
                                     25          “[A]s a result of these unlawful transfers of Snopes Media Group’s
                                                 funds to Mikkelson, Green, and Miller for their personal use, Snopes
                                     26
                                                 Media Group has been unable to pay any distributions to its
                                     27          shareholders, including Plaintiffs Schoentrup and Richmond… [and]
                                                 Snopes Media Group is in critical financial condition and is in
                                     28
                                                                                    -6-
                                          DEFENDANTS’ REPLY
                                          IN SUPPORT OF SANCTIONS MOTION                                    Case No.3:20-cv-01925
                            Case 3:20-cv-01925-W-KSC Document 36 Filed 03/25/21 PageID.5932 Page 7 of 11




                                      1         imminent danger of insolvency and shutting its doors. Snopes Media
                                                Group’s impending demise threatens to cause immediate harm not
                                      2
                                                only [to] Snopes Media Group and its shareholders, including
                                      3         Schoentrup and Richmond….” (ECF 11-8 [Richmond’s Declaration
                                                in Opposition to Mikkelson’s anti-SLAPP Motion, ¶¶ 134; see also ¶¶
                                      4
                                                119-133].)
                                      5
                                          Here, the alleged “new” financial statements merely support allegations Plaintiff
                                      6
                                          repeatedly asserted in the State Action in support of claims the State Court
                                      7
                                          dismissed on the merits. (See ECF 11-1, 13:11-14:3.)
                                      8
                                                Plaintiff’s further argument that Defendants provide “no evidence” that
                                      9
                                          Plaintiff’s claims are “objectively unreasonable” is nonsensical and not supported
                                     10
                                          with authority, or sound reasoning. (See Opp. 12:7-.) The “evidence” is Plaintiff’s
                                     11
                                          claims themselves and Defendants’ legal analysis, as detailed in their and Snopes’s
Gordon Rees Scully Mansukhani, LLP




                                     12
                                          pending Motions to Dismiss. The court must analyze whether it was objectively
    101 W. Broadway, Suite 2000




                                     13
       San Diego, CA 92101




                                          reasonable for Plaintiff to file the claims that he filed, in light of the reasons for
                                     14
                                          dismissal set forth in Defendants’ Motions. No additional “evidence” is necessary.
                                     15
                                     16   IV.   PLAINTIFF DID NOT FILE THIS LAWSUIT FOR SNOPES’S

                                     17         BENEFIT
                                                Plaintiff disingenuously claims that he brings this lawsuit for Snopes’s
                                     18
                                          benefit, and not to gain a tactical advantage in the State Action. One is reminded
                                     19
                                          of Orwell’s 1984, or the famous saying from the Vietnam War that “we must
                                     20
                                          destroy this village to save it.” Richmond’s hostility towards Snopes is well
                                     21
                                          documented and repeatedly recognized by the State Court. (See e.g., ECF 11-1,
                                     22
                                          17:14-18:9; ECF 12-1, 2:13-3:6, 4:16-20, 20:24-21:25.)
                                     23
                                                It cannot be understated—much less ignored, as Plaintiff would have this
                                     24
                                          Court do—that, by this action, Plaintiff stands to personally benefit by depriving
                                     25
                                          his adversaries in the State Action of the funding they need to defend against his
                                     26
                                          lawsuit; while also making funds available for inter alia distributions to Plaintiff as
                                     27
                                     28
                                                                                     -7-
                                          DEFENDANTS’ REPLY
                                          IN SUPPORT OF SANCTIONS MOTION                                     Case No.3:20-cv-01925
                            Case 3:20-cv-01925-W-KSC Document 36 Filed 03/25/21 PageID.5933 Page 8 of 11




                                      1   a Snopes shareholder, as alleged in the FAC ¶¶ 63, 69, 80, 81 (“… funds which
                                      2   otherwise would and should have gone to Snopes’ operations and/or been available
                                      3   to Snopes’ shareholders, including, but not limited to Richmond, as distributions.”)
                                      4   (emphasis added).
                                      5         While Plaintiff argues that he brought this action merely to “recoup Snopes’
                                      6   losses, not prohibit any future advances” (Opp. 21:10-25), Snopes has yet to suffer
                                      7   losses. Just as the State Court held:
                                      8         Again, Richmond does not cite any facts to support actual injury has
                                                already occurred. Mikkelson, Miller, and Green have executed
                                      9
                                                undertakings, such that Snopes will not “lose” any money unless
                                     10         Mikkelson, Miller, and Green are indemnified or Mikkelson, Miller,
                                                and Green’s undertakings fail. Plaintiffs do not assert Mikkelson,
                                     11
                                                Miller, and Green have been indemnified nor that their undertakings
Gordon Rees Scully Mansukhani, LLP




                                     12         have failed. While the loss of funds towards advancements could
                                                potentially put Snopes closer to insolvency, Plaintiffs do not cite any
    101 W. Broadway, Suite 2000




                                     13
       San Diego, CA 92101




                                                actual “lost money or property.” Plaintiffs do not cite any facts to
                                     14         support an assertion that Snopes has been unable to operate normally
                                                as a result of the danger of insolvency or that it has lost any revenue
                                     15
                                                or reputation as the result of the purported danger of insolvency.
                                     16         Richmond’s declaration is insufficient to show any suffered injury in
                                                fact and “lost money or property.”
                                     17
                                     18   (ECF 11-14, p. 3-4 [parentheses in original; emphasis added].)4
                                     19         The frivolousness of Plaintiff’s claims, discussed supra, further confirms
                                     20   that the instant action was improperly brought to harass and needlessly increase the
                                     21   cost of litigation and to deprive Defendants of the funds they need to defend
                                     22   against Plaintiff’s claims. See Fed. R. Civ. P. 11(b)(1).
                                     23   ///
                                     24   ///
                                     25
                                          4
                                     26     Moreover, it is simply disingenuous to argue, as Plaintiff does, that a favorable
                                          judgment in this lawsuit would “not prohibit any future advances” to fund
                                     27   Mikkelson, Green, and Miller’s defense in the State Action. (Opp. 21:13-25.) It is
                                     28   well established that collateral estoppel operates as a sword, and not just a shield.
                                                                                    -8-
                                          DEFENDANTS’ REPLY
                                          IN SUPPORT OF SANCTIONS MOTION                                  Case No.3:20-cv-01925
                            Case 3:20-cv-01925-W-KSC Document 36 Filed 03/25/21 PageID.5934 Page 9 of 11




                                      1         Plaintiff attempts to support his Opposition by citing a multitude of
                                      2   irrelevant “evidence,” to which Defendants object in the concurrently filed
                                      3   Objections to Evidence, and contends that it is Defendants who seek “to gain a
                                      4   tactical advantage” and “to fuel their litigation.” (Opp. at 21–22.) Yet it is Plaintiff
                                      5   who filed this meritless lawsuit – not Defendants. Defendants’ motive is clear: to
                                      6   have this suit dismissed, because it should not have been filed in the first instance,
                                      7   and to be reimbursed for their needless expenditure of attorneys’ fees and costs to
                                      8   defend claims barred by res judicata and that are otherwise baseless.
                                      9         Defendants GoFundMe page on its face is simply a legitimate and needed
                                     10   effort to raise money to fund the defense of Plaintiff’s multiple lawsuits; and not,
                                     11   as Plaintiff wildly suggests, “to fuel their litigation against Richmond here, and
Gordon Rees Scully Mansukhani, LLP




                                     12   against all Plaintiffs in the State Action.” (Opp. 21:26-22:4.) Again, Plaintiff
    101 W. Broadway, Suite 2000




                                     13   brought this litigation and Plaintiff is the aggressor; Defendants are simply
       San Diego, CA 92101




                                     14   defending themselves; they are responding to Plaintiff’s litigation, not “fueling” it.
                                     15   Further, the updates and solicitations on the fundraising website are accurate;
                                     16   Plaintiff identifies not a single misrepresentation. (Contra Opp. 21:26-22:4.)
                                     17          Ultimately, Plaintiff’s resort to “evidence” that is so far afield from the
                                     18   issues raised in the FAC underscores the frivolousness of the FAC.
                                     19   V.    PLAINTIFF’S REQUEST FOR SANCTIONS IS PROCEDURALLY
                                     20         IMPROPER AND UNSUPPORTED
                                     21         Plaintiff contends that Defendants should be sanctioned for filing their
                                     22   Sanctions Motion. Plaintiff’s sole argument behind this request is that Defendants’
                                     23   Motion must have been filed in bad faith because it did not address the arguments
                                     24   in Plaintiff’s Motion to Dismiss Opposition, which was filed two weeks prior.
                                     25   (Opp. 23:18-24:8.)
                                     26   ///
                                     27   ///
                                     28
                                                                                    -9-
                                          DEFENDANTS’ REPLY
                                          IN SUPPORT OF SANCTIONS MOTION                                    Case No.3:20-cv-01925
                        Case 3:20-cv-01925-W-KSC Document 36 Filed 03/25/21 PageID.5935 Page 10 of 11




                                      1         This strange contention is simply a case of “the best defense is a good
                                      2   offense.” As Plaintiff well knows, in order to give Plaintiff the opportunity to cure
                                      3   his violation, Defendants were required to serve their Rule 11 motion on Plaintiff
                                      4   21 days prior to filing. Fed. R. Civ. Proc. 11(c)(2); Barber v. Miller (9th Cir.
                                      5   1998) 146 F.3d 707, 710 (“To stress the seriousness of a motion for sanctions and
                                      6   to define precisely the conduct claims to violate the rule, … the ‘safe harbor’
                                      7   period begins to run only upon service of the motion” and warnings are not
                                      8   motions.”). In compliance with the Rule, Defendants served their motion and, 21
                                      9   days later, filed the same motion, as required. Barber, 146 F.3d at 710.
                                     10   Defendants properly addressed Plaintiff’s Motion to Dismiss Opposition in their
                                     11   Motion to Dismiss Reply. Had the Opposition somehow validated Plaintiff’s
Gordon Rees Scully Mansukhani, LLP




                                     12   claims, Defendants would have withdrawn their Sanctions Motion, but it did not.
    101 W. Broadway, Suite 2000




                                     13         Moreover, Plaintiff’s request for sanctions is procedurally improper. “A
       San Diego, CA 92101




                                     14   motion for sanctions must be made separately from any other motion . . ..” Fed R.
                                     15   Civ. P. 11(c)(2) (emphasis added). As courts in this district have recognized,
                                     16   failure to comply with this requirement is in itself sufficient reason to deny the
                                     17   request. See Quidel Corp. v. Siemens Med. Sols. USA, Inc., No. 16-CV-3059-
                                     18   BAS-AGS, 2019 WL 5328740, at *2 (S.D. Cal. Oct. 21, 2019) (denying request
                                     19   for sanctions because “Plaintiff did not file a separate motion for sanctions, and
                                     20   only dedicated one paragraph of its opposition to its request.”). Even more,
                                     21   Plaintiff did not comply with the safe harbor provision, as is required. See Fed. R.
                                     22   Civ. P. 11(c)(2). Plaintiff’s request must be denied.
                                     23   VI.   CONCLUSION
                                     24         For the foregoing reasons, and the reasons set forth in the moving papers,
                                     25   Defendants request that the Court grant their Motion and sanction Plaintiff and his
                                     26   counsel, Mr. Hrutkay and Hrutkay Law PC.
                                     27   ///
                                     28
                                                                                   -10-
                                          DEFENDANTS’ REPLY
                                          IN SUPPORT OF SANCTIONS MOTION                                   Case No.3:20-cv-01925
                            Case 3:20-cv-01925-W-KSC Document 36 Filed 03/25/21 PageID.5936 Page 11 of 11




                                          1                                      Respectfully submitted,
                                          2
                                              Dated: March 25, 2021              GORDON REES SCULLY
                                          3                                      MANSUKHANI
                                          4                                      By: /s/ Holly L.K. Heffner
                                          5                                          Richard P. Sybert
                                                                                     Holly L.K. Heffner
                                          6                                          Yan Ren
                                          7                                          Attorneys for Defendants DAVID
                                                                                     MIKKELSON and BRAD
                                          8                                          WESTBROOK
                                          9
                                         10
                                         11
    Gordon Rees Scully Mansukhani, LLP




                                         12
        101 W. Broadway, Suite 2000




                                         13
           San Diego, CA 92101




                                         14
                                         15
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
1223480/57243553v.1                      28
                                                                               -11-
                                              DEFENDANTS’ REPLY
                                              IN SUPPORT OF SANCTIONS MOTION                        Case No.3:20-cv-01925
